DETAILED ACTION
	Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On pg. 1, second paragraph, it appears that “U.S. Patent No. 10,369,551 B2” recites the wrong patent number because the patent doesn’t match the applicant’s description of the patent.
On pg. 7, second paragraph, it appears that “a narrower section 312” should be changed toed --a narrower section 313--.  
On pg. 7, second paragraph, “he lever 32” should be changed to --the lever 32--.
Appropriate correction is required.
Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  
In claim 6, line 7, it appears that “stores” in the recitation of “the airtight ring stores its original shape” should be changed to --takes-- or --restores to--.  
In claim 6, line 7, it appears that “push” should be changed to --pushes--.
In claim 10, line 7, it appears that “stores” in the recitation of “the airtight ring stores its original shape” should be changed to --takes-- or --restores to--.  
In claim 10, line 7, it appears that “push” should be changed to --pushes--.
In claim 10, line 9, it appears the “wherein the lever” should be changed to --wherein when the lever-- like the similar recitation in claim 7.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5, 7-9, and 11 are allowed.
Claims 6 and 10 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 1, the push seat moving toward the coupling end of the housing (opposite from the operative end with the lever) when the lever is moved from the release position to the locking position in which the passageways in the housing and lever communicate with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Mikiya et al. (US 2004/0134544) and discloses a lever 2 with a second passageway that is selectively moved into fluid communication with a first passageway in a seat 6 based on the angle that the lever is pivoted relative to the seat 6, but the seat 6 doesn’t move based on pivoting of the lever.  
Key (US 1,385,080) discloses a lever 1, 3 with a second passageway 2 that is selectively moved into fluid communication with a first passageway in a housing comprising valve 21 based on the angle that the lever 1, 3 is pivoted relative to the housing, and the valve 21 is pushed away to the end of the housing opposite from the lever 1, 3 like a push seat when the passageways are brought into fluid communication.  Key lacks the first passageway being formed in the valve/push seat 21 and the lever 1, 3 being pivotally connected to the housing.
Conclusion
This application is in condition for allowance except for the following formal matters: objections to the specification and claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753